[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION CT Page 7957
This matter comes to this court on Defendants' Motion to Reopen Judgment entered by the Superior Court at Bridgeport on June 11, 1993.
The court entered judgment after Default of the Defendants for Failure to Plead.
A review of this file reflects that several motions which appear to have been filed prior to the hearing in damages were never brought to the court's attention or otherwise acted upon by the court.
It is not clear to the court why certain motions were not acted upon when file stamps indicate the motions had been filed prior to the entry of Judgment in this case.
However, because the file was ordered transferred to Waterbury, the motions may have been sent from Bridgeport to Waterbury without the clerk's file. The court can only conclude that all motions addressed to this case filed in the Bridgeport Clerk's Office failed to be included if they were filed after June 1, 1993.
It is clear from examining the file that the motion for Judgment upon which the court acted, is a photocopy filed the date of hearing clearly the original of that motion had not found its way into the file either.
The defendants had previously filed motions to reopen defaults which should have been heard prior to the hearing in damages. The defendants have claimed to have a defense to this matter. The defendants have taken multiple steps to have the defaults re-opened prior to the hearing in damages.
The defendants have shown good cause why the judgment should be reopened and it is hereby ordered: Granted
KOCAY, J. CT Page 7958